Morton, J.
The defendant admits that some of the property distributed by her was subject to an inheritance tax under St. 1891, c. 425, and that the tax has never been paid. She contends that she is protected from liability by the decrees of distribution of the Probate Court under which she acted. It is not disputed that the Probate Court had jurisdiction of the estate and we assume in the defendant’s favor that the decrees of distribution and the decrees allowing her accounts were all properly entered, and that she acted in good faith. No reference was made to the inheritance tax in any of the proceedings. Since this case was argued the case of Attorney General v. Stone, ante, 186, has been decided. The precise point here raised was the subject of consideration in that case, and was determined adversely to the defendant’s contention. It is unnecessary, we think, to do more than refer to that case. We may add that no question is raised in regard to interest, and we have no means of knowing whether it was computed in this case according to the rule laid down in that case or not.

Decree affirmed.